1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5
6    Attorney for Plaintiff

7                                 UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9                                       SACRAMENTO BRANCH

10
11   CHERYL LYNN JAGER,                                  Case No.: 2:17-cv-02141-TLN-DMC
12                  Plaintiff,
13   vs.                                                 STIPULATION AND ORDER FOR THE
                                                         AWARD OF ATTORNEY FEES
14                                                       PURSUANT TO THE EQUAL ACCESS
     NANCY A BERRYHILL,
15   Acting Commissioner of Social Security,             TO JUSTICE ACT, 28 U.S.C. § 2412(d)

16
                    Defendant
17
18
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
19
20   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the

21   EAJA in the amount of SEVEN-THOUSAND FOUR-HUNDRED DOLLARS ($7,400.00).
22   This amount represents compensation for all legal services rendered on behalf of Plaintiff, to
23
     date, by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412.
24
            After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
25
26   will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's

27   attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
28
     assignment will depend on whether the fees and expenses are subject to any offset allowed under

                           STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
                        PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:17-cv-02141-TLN-DMC                                                                         Page 1
1    the United States Department of the Treasury's Offset Program. After the order for EAJA fees
2    and expenses is entered, the government will determine whether they are subject to any offset.
3
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
4
     determines that Plaintiff does not owe a federal debt, then the government shall cause the
5
6    payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the

7    assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
8
            This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
9
     attorney fees and expenses, and does not constitute an admission of liability on the part of
10
     Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
11
12   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to

13   EAJA attorney fees and expenses in connection with this action.
14
            This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
15
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
16
17
18                                                 Respectfully submitted,

19   Dated: April 12, 2019                          /s/ Shellie Lott
                                                    SHELLIE LOTT
20
                                                    Attorney for Plaintiff
21
                                                    McGREGOR W. SCOTT
22                                                  United States Attorney
23
                                                    DEBORAH L. STACHEL
                                                    Regional Chief Counsel, Region IX
24
     Date: April 12, 2019                            /s/Ben A. Porter
25                                                  (As authorized via email on 04/10/19)
26                                                  BEN A. PORTER
                                                    Special Assistant United States Attorney
27
28

                           STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
                        PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:17-cv-02141-TLN-DMC                                                                          Page 2
1                                                  ORDER
2           Pursuant to the stipulation, it is so ordered.
3
4    Dated: April 12, 2019
5
6
7
8                                       Troy L. Nunley
                                        United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           STIPULATION AND ORDER FOR THE AWARD OF ATTORNEY FEES
                        PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:17-cv-02141-TLN-DMC                                                                 Page 3
